internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi plr-116549-00 date date legend trust a b_trust a_trust b foundation date dear this letter responds to a letter dated date written on behalf of trust requesting the following rulings regarding a proposed division of trust a charitable_remainder_unitrust into two separate trusts trust a and trust b each of which will also comply with the requirements under sec_664 of the internal_revenue_code the proposed division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 the proposed division of trust into trust a and trust b will not terminate trust’s status as a_trust described in and subject_to the private_foundation provisions of sec_4947 and will not result in the imposition of an excise_tax under sec_507 plr-116549-00 trust a and trust b will not be treated as newly created organizations the aggregate tax benefits of trust under sec_507 will carry over to trust a and trust b in proportion to the amount of trust’s assets transferred to trust a and trust b subject_to any liability which trust has under chapter of the code to the extent not already satisfied by trust the proposed division of trust into trust a and trust b will not be an act of self-dealing under sec_4941 the proposed division of trust into trust a and trust b will not be a taxable_expenditure under sec_4945 and if reasonable in amount the legal and other expenditures incurred by trust to effect the proposed division of trust will not be self-dealing under sec_4941 or taxable_expenditures under sec_4945 facts on date a and b who were then husband and wife established trust trust provides for quarterly unitrust payments to be made to a and b in equal proportions during their joint lifetimes and after the death of either of them wholly to the survivor during his or her lifetime a and b each have the power exercisable only by his or her last will or codicil to terminate the right of the surviving settlor in the deceased settlor’s one-half share in the unitrust_amount after the death of the surviving settlor the trust assets will be distributed to a charitable_organization described in sec_170 sec_2055 and sec_2522 it is represented that trust satisfies the requirements under sec_664 a and b are in the process of obtaining a divorce and propose dividing trust into two separate charitable_remainder unitrusts-trust a for the benefit of a and trust b for the benefit of b the terms of each of trust a and trust b are identical to the terms of trust except for the following trust a and trust b will each hold percent of the trust principal and any undistributed_income of trust a will be the sole income_beneficiary and sole trustee of trust a with the power to appoint and remove successor trustees and to designate the charitable_remainder beneficiary b will be the sole income_beneficiary and sole trustee of trust b with the power to appoint and remove successor trustees and to designate the charitable_remainder beneficiary plr-116549-00 the name of the contingent charitable_beneficiary foundation will be changed to reflect the organization’s new name and the provisions regarding the valuation of unmarketable assets will be revised to conform with sec_1_664-1 of the income_tax regulations which was promulgated after execution of trust ruling sec_2 through law and analysis sec_4946 defines the term disqualified_person to include a substantial_contributor to the foundation sec_4946 together with sec_4946 define the term disqualified_person to include a spouse of a substantial_contributor among others sec_4947 describes trusts not exempt from federal_income_tax under sec_501 not all of the unexpired interests in which are devoted to purposes in sec_170 and which have amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 as split interest trusts and provides that sec_507 sec_508 to the extent applicable with exception with exception and shall apply as if such trusts were a private_foundation sec_507 provides that except as provided in sec_507 a private_foundation may terminate its private_foundation_status only under the specific rules set forth in sec_507 sec_507 provides that in the case of transfer of assets of any private_foundation to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a newly created organization sec_507 in substance imposes a tax equal to certain defined amounts sec_507 in substance defines the term aggregate tax_benefit which term is used in sec_507 as one means to measure the sec_507 tax sec_1_507-1 provides that if a private_foundation transfers all or part of its assets to one or more other private_foundations pursuant to a transfer described in sec_507 such transferor foundation will not have terminated its private_foundation_status under sec_507 plr-116549-00 sec_1_507-3 provides in part that for purposes of sec_507 the term other adjustment organization or reorganization shall include any partial_liquidation or any other significant disposition of assets to one or more private_foundations sec_1_507-3 provides in substance that the term a significant disposition of assets means the transfer of percent or more of the net assets of the foundation at the beginning of the year which disposition may be made in a single year or in a series of related dispositions over more than one year sec_1_507-3 and provide in substance that in the transfer of assets from one private_foundation to one or more private_foundations in a sec_507 transfer each transferee private_foundation shall not be treated as a newly created organization but shall succeed to the transferor’s aggregate tax_benefit within the meaning of sec_507 sec_1_507-4 provides that the excise_tax on termination of private_foundation_status under sec_507 does not apply to a transfer of assets pursuant to sec_507 sec_4941 imposes an excise_tax on any act of self-dealing between a private_foundation and any disqualified_person defined under sec_4946 sec_4945 imposes an excise_tax on a private foundation’s making any taxable_expenditure under sec_4945 although split interest trusts are not sec_501 or sec_4947 private_foundations that are exclusively charitable they are subject_to sec_507 termination rules that are appropriate sec_4947 subjects split interest trusts to the provisions of sec_507 sec_507 is applicable to the division of the trust since the trust will transfer all of its net assets equally to trust a and trust b under sec_1_507-1 the trust will not have terminated its private_foundation_status under sec_507 accordingly the excise_tax imposed under sec_507 is not applicable to it the transfer of all of the trust’s assets under the prevailing divorce proceedings to trust a and trust b will qualify as transfers meeting the requirements of sec_1_507-3 and c ii accordingly under sec_1_507-3 trust a and trust b will not be treated as newly created private_foundations further such trusts shall under sec_1_507-3 succeed to aggregate tax_benefit of the transferor organization the trust on a pro_rata basis determined by fair_market_value of the assets the only interest that either a or b had in the trust was the payment of the unitrust_amount under the provisions of sec_664 they have each exchanged a one- half interest in a unitrust payment in the trust for a full unitrust payment in a_trust having fewer assets one-half of the assets of the trust prior to its division thus they are likely to receive more or less the same unitrust payment as before however it plr-116549-00 makes no difference for purposes of sec_4941 whether either one or both is receiving more or less of a unitrust payment after the division of the trust assets sec_53_4947-1 of the foundation and similar excise_taxes regulations provides in substance that the amounts payable under charitable_remainder split-interest_trusts to the income beneficiaries are not subject_to sec_4941 or sec_507 or sec_4945 thus the disqualified persons are insulated from self-dealing as far as each of their income interests in the trust are concerned based on the fact that the unitrust payment is the same before and after the division of the trust since neither of the disqualified persons receive any interest in the assets of the trust principal no self-dealing transaction has occurred within the meaning of sec_4941 the trust principal remains preserved for charitable interests there has been no increase in the unitrust_amount at the expense of the charitable interest any expenses paid pursuant to the division of the trust assuming such expenses are reasonable are justified as necessary to carry out trust purpose to facilitate the smooth functioning and operation of the trusts which was likely not possible under the prevailing divorce proceedings there are no other transactions with the income beneficiaries that affect the trust principal accordingly again no self-dealing transaction has occurred based on the same analysis as applied in the two preceding paragraphs no taxable_expenditure has occurred under sec_4945 see also sec_53_4945-6 further under sec_1_507-3 and the trust will not be required to exercise expenditure_responsibility under sec_4945 and h with respect to the assets transferred to trust a and trust b the trust will dispose_of all of its assets within the meaning of sec_1 a and trust a and trust b will be controlled by the same persons who controlled the trust within the meaning of sec_1_507-3 conclusions after applying the relevant law to the information provided and the representations made we conclude the following the proposed division of trust into trust a and trust b will not cause trust trust a or trust b to fail to qualify as charitable_remainder trusts under sec_664 the proposed division of trust into trust a and trust b will not terminate trust’s status as a_trust described in and subject_to the private_foundation provisions imposed on split-interest_trusts under sec_4947 and will not result in the imposition of an excise_tax under sec_507 trust a and trust b will not be treated as newly created organizations trust a and trust b shall succeed to the aggregate tax_benefit of trust defined by sec_507 in proportion to the fair_market_value of the assets transferred to trust a and trust b the proposed division of trust into trust a and trust b will not be an act of self-dealing under sec_4941 plr-116549-00 the proposed division of trust into trust a and trust b will not be a taxable_expenditure under sec_4945 and if reasonable in amount the legal and other expenditures incurred by trust to effect the proposed division of trust will not be self-dealing under sec_4941 nor a taxable_expenditure under sec_4945 caveats except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether trust qualifies as a charitable_remainder_trust under sec_664 or whether trust a or trust b each will qualify as a charitable_remainder_trust under sec_664 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to trust sincerely yours mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
